Title: To George Washington from Jonathan Glover, 3 December 1775
From: Glover, Jonathan
To: Washington, George



Honored Sir
Beverly [Mass.] Decembr 3 1775

I have the pleasure to Inform your Excllencey that Capt. Manly in your Schr Lee Brought into the Mouth of Marblehead harbour this Morning, the Ship Concord James Lowrie Master from Glassco; the Invoices and all the papers on Board her have Sent forward By Capt. Richd James, the Ship Immeadatly on her Comeing into Marblehead, order her, to Beverly, as She was Turning in, got a ground on the Barr, But hope She will Recd No Damage Capt. Bartlitt & I Shall take all the Cear of the

Ship & Cargo posable Can Be taken. I am Sir your Excllencey Most Humble Servant

Jonathan Glover

